Citation Nr: 0200949	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  01-08 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1966.  His awards and decorations include the Vietnam 
Campaign Medal and Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the appellant entitlement to 
service connection for the cause of the veteran's death.  

In the appellant's September 2001 Substantive Appeal of the 
denial of service connection for the cause of the veteran's 
death, she expressed her dissatisfaction with the RO's June 
and August 2001 rating actions denying service connection for 
her deceased husband's lung cancer, for purposes of accrued 
benefits.  The Board construes this dissatisfaction as a 
Notice of Disagreement to the RO's denial of her entitlement 
to accrued benefits.  See Gallegos v. Gober, 14 Vet. App. 50, 
53 (2000).  The appellant has not been issued a Statement of 
the Case on this issue.  In such situations, the United 
States Court of Appeals for Veterans Claims has held that the 
Board should remand the matter to the RO for the issuance of 
a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
239, 240-41 (1999).  Therefore, the accrued benefits issue 
will be addressed in the REMAND section below.


FINDINGS OF FACT

1.  The VA's duty to assist the appellant in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran served on active duty in Vietnam. 

3.  The veteran's death certificate reports that he died in 
November 2000 at 57 years of age; the immediate cause of 
death is listed as multi-organ failure related to extensive 
metastatic adenocarcinoma to bone, liver and lung, consistent 
with adenocarcinoma of the lung as the primary site.  

4.  Cancer of the lung is a presumptive residual disease due 
to exposure to a herbicide agent, including Agent Orange.  


CONCLUSION OF LAW
A presumptive residual disease, adenocarcinoma of the lung, 
caused by exposure to a herbicide, including Agent Orange, 
caused, hastened or contributed substantially or materially 
to the veteran's death.  38 U.S.C.A. §§ 1116(a)(2)(F) (as 
amended by § 201(c) of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), 1310, 5102, 5103, 5103A, 5107 (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act (VCAA) of 2000 (Pub. L. No. 106-475, 114 Stat. 
2096 (2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the Statement of the Case, 
provided to both the appellant and her representative, 
specifically satisfy the requirement at § 5103 of the new 
statute in that they clearly notify the appellant and her 
representative of the evidence necessary to substantiate the 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the appellant as plausibly relevant to her pending claim have 
been collected for review.  VA medical records were obtained 
and associated with the claims folder.  No further assistance 
is necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.

Factual Background

The veteran's service medical records do not reflect any 
complaints or symptomatology pertaining to lung disease.  The 
reports of his service entry (May 1964) and separation 
(August 1966) examinations note that his lungs were normal.  
The veteran had a period of service in the Republic of 
Vietnam from December 1965 to August 1966.

The report of a VA whole body CT scan taken of the veteran in 
June 1998 does not indicate any findings pertaining to a lung 
condition.  

The veteran's numerous private medical records dated from 
November 1999 to July 2000 show that, in early November 1999, 
he underwent CT scan of his chest, which revealed multiple 
metastatic foci throughout the liver as well as 3 pleural-
based lesions in the left pleural space, but the primary 
source was undetermined.  Additional testing was performed, 
and the impression was thyroid carcinoma.  He received 
treatment for thyroid carcinoma, but when he failed to 
respond, the veteran underwent CT scan and biopsy to locate a 
second site for the cancer.  In May 2000, the CT guided 
biopsy revealed that the adenocarcinoma was consistent with 
lung origin.  Based on these findings, the veteran's treating 
physician, specializing in hematology/medical oncology, 
revised her diagnosis in June 2000 to adenocarcinoma 
consistent with lung primary that had metastasized to the 
liver and bone, in addition to a second primary thyroid 
carcinoma, which was status post iodine oblation.  

In a medical statement of October 2000, the veteran's 
treating oncologist noted that her diagnosis of 
adenocarcinoma was consistent with lung primary that had 
metastasized to the veteran's liver and bone.  The physician 
further noted that the diagnosis of lung cancer as a primary 
site was delayed because the veteran had first been treated 
for thyroid cancer but, finding that the veteran was not 
improving, the physician looked for a second primary site, 
which was subsequently found in the lung.  The physician 
offered that the etiology of the veteran's lung cancer 
indicated that it was present for ten to fifteen years before 
diagnosis.  In the physician's opinion, due to these 
indications and the metastases, the veteran's lung cancer was 
present before 1996.  

The veteran's death certificate reports that he died in 
November 2000 at 57 years of age.  The immediate cause of 
death is listed as multi-organ failure related to extensive 
metastatic adenocarcinoma to bone, liver and lung, consistent 
with adenocarcinoma of the lung as the primary site.  

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see generally 38 
U.S.C.A. Chapter 11.  

In pertinent part, the death of a veteran is service 
connected if "the death resulted from a disability incurred 
or aggravated [ ] in the line of duty in the active military, 
naval, or air service."  See 38 U.S.C.A. § 101(16); 38 C.F.R. 
§ 3.1(k).  A service-connected disability may be either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  See 38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  See 38 C.F.R. § 3.312(c).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  See Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  See 38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred during service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  

There is no dispute that the veteran died of lung cancer in 
November 2000.  However, the earliest medical evidence of the 
cancer was not shown until many years after he was separated 
from active duty service.  The record contains no medical 
evidence or medical opinion, based on review of the record, 
of a nexus between his much later diagnosed lung cancer and 
his military service or medical opinion of an etiological 
relationship between his later diagnosed lung cancer and a 
disease or injury in service.  As such, service connection 
for lung cancer on a direct basis is not warranted.  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  Also, the 
legislation removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure.  See 38 U.S.C.A. § 1116(a)(2)(F); 38 C.F.R. 
§ 3.307(a)(6)(ii).  Therefore, effective January 1, 2002, if 
lung cancer becomes manifest to a degree of 10 percent or 
more at any time (emphasis added) after service, it is 
presumed to be a residual of the veteran's exposure to a 
herbicide agent, including Agent Orange, while the veteran 
was in Vietnam.  

In the veteran's case, he served on active duty from 
September 1964 to August 1966.  His service awards and 
decorations include the Vietnam Campaign Medal and Vietnam 
Service Medal.  It was the veteran's contention that he 
served in Vietnam from December 1965 to August 1966.  Hence, 
he is presumed to have been exposed to herbicides while in 
Vietnam.  He died of lung cancer, which is one of the 
presumptive diseases enumerated in 38 C.F.R. § 3.309(e).  

Under the circumstances, the veteran meets the criteria for 
entitlement to service connection for lung cancer as a 
residual of exposure to a herbicidal agent while he was on 
active duty in Vietnam.  Since he died from lung cancer, it 
is obvious that the service-connected lung cancer caused, 
hastened, or contributed substantially or materially to his 
death.  Hence, service connection for the cause of the 
veteran's death is granted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  


REMAND

In February 2000, VA received the veteran's application for 
entitlement to service connection for cancer, claimed as a 
residual of his exposure to a herbicide agent, including 
Agent Orange, while he was stationed in Vietnam.  The RO 
denied the claim in March 2000 and, after notified of the 
decision later that month, he submitted additional medical 
evidence.  The RO again denied the claim, on both a direct 
and presumptive basis as due to exposure to a herbicide 
agent, in October 2000.  He was notified of the decision in 
October 2000 and VA received his Notice of Disagreement the 
same month.  A Statement of the Case, along with a cover 
letter explaining his appellate rights, was sent to him on 
November 9, 2000, and VA received his Substantive Appeal on 
November 10, 2000.  The veteran died on November [redacted], 2000.  

The appellant, widow of the veteran filed a claim for accrued 
benefits on November 27, 2000.  The RO, in rating decisions 
of June 2001 and August 2001, denied her accrued benefits 
claim on the basis that there were no monetary benefits to 
which the veteran was entitled, but unpaid, at the time of 
his death.  In the appellant's September 2001 Substantive 
Appeal of the denial of service connection for the cause of 
the veteran's death, she expressed her dissatisfaction with 
the denial of service connection for her deceased husband's 
lung cancer.  The Board construes this expression of her 
dissatisfaction as a Notice of Disagreement to the RO's 
denial of her entitlement to accrued benefits.  See Gallegos, 
supra.  The appellant, however, has not been issued a 
Statement of the Case on this issue.  In such situations, the 
United States Court of Appeals for Veterans Claims has held 
that the Board should remand the matter to the RO for the 
issuance of a Statement of the Case.  See Manlincon, supra.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should initially re-examine 
the appellant's claims for accrued 
benefits and determine whether additional 
development or review is warranted under 
the VCAA.  If no additional action is 
required, or when it is completed, the RO 
is to provide the appellant and her 
representative a Statement of the Case 
(with an appropriate period of time to 
respond) pertaining to that issue in 
accordance with 38 C.F.R. § 19.29 (2000), 
unless that matter is resolved by 
granting the benefits sought, or by the 
appellant's withdrawal of her Notice of 
Disagreement.  See 38 C.F.R. § 19.26 
(2000); see also Manlincon, supra.  If, 
and only if, a timely substantive appeal 
is received should that matter thereafter 
be returned to the Board for appellate 
review.  See 38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2000).  

2.  To help avoid a future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) on the above-mentioned 
issue in compliance with this REMAND.  If 
any action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the VCAA 
pertaining to the issue of the 
appellant's entitlement to accrued 
benefits is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the claim for accrued benefits 
in light of all evidence of record and 
all pertinent legal authority.  The RO 
must provide adequate reasons and bases 
for its determination, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.  

5.  If the benefits sought by the 
appellant continue to be denied, she and 
her representative should be provided with 
a Supplemental Statement of the Case, 
which contains notice of all relevant 
actions taken on the claim for accrued 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue of entitlement to burial expenses.  
The requisite period of time should be 
allowed for response.

The purpose of this REMAND is to ensure that all due process 
requirements are met.  The appellant need take no action 
until otherwise notified, but she may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

